YELVERTON, Judge.
For the reasons discussed in the consolidated ease of Dubroc v. Allstate Insurance Co., 633 So.2d 864 (La.App. 3d Cir.1994) (93-780), we find the trial court was correct in granting Sheriff Hilton’s exception of no cause of action. However, the trial judge gave the plaintiffs no opportunity to amend. We accordingly remand to the trial court with the instruction that an order be issued to Connie Perez to amend her petition to state a cause of action against the Sheriff, if she can, within a delay deemed reasonable by the trial court.
The judgment of the trial court is affirmed. The plaintiff-appellant will pay the costs of her appeal.
AFFIRMED AND REMANDED.